Citation Nr: 0939100	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  09-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right breast 
cancer, due to radiation exposure, and if so, may such claim 
be granted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, may such claim be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1956 to March 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

During the pendency of the Veteran's appeal, he relocated to 
Georgia, and the Atlanta RO properly assumed jurisdiction 
over the Veteran's claim.

The Board notes that in a July 2007 correspondence the 
Veteran appears to raise an informal claim for posttraumatic 
stress disorder.  The Board refers this matter to the RO for 
appropriate development.


FINDINGS OF FACT

1.  A September 2003 rating action denied service connection 
for right breast cancer, due to radiation exposure, because 
the evidence of record failed to demonstrate the Veteran had 
any current diagnosis of cancer.  

2.  A September 2003 rating action denied service connection 
for bilateral hearing loss because the evidence of record 
failed to demonstrate any current hearing loss.  

3.  Evidence added to the record since the September 2003 
rating action relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
right breast cancer, due to radiation exposure, and raises a 
reasonable possibility of substantiating that claim.

4.  Evidence added to the record since the September 2003 
rating action relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
bilateral hearing loss, and raises a reasonable possibility 
of substantiating that claim.

5.  The Veteran was exposed to radiation during active duty 
military service.

6.  The Veteran was diagnosed with right breast cancer.

7.  The most probative medical evidence of record links the 
Veteran's in service radiation exposure to his right breast 
cancer.  

6.  Bilateral hearing loss has been related to active 
service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 2003 
rating decision denying the Veteran's service connection 
claim for right breast cancer, due to radiation exposure, is 
new and material and his claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Evidence added to the record since the September 2003 
rating decision denying the Veteran's service connection 
claim bilateral hearing loss is new and material and his 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Resolving reasonable doubt in favor of the Veteran, right 
breast cancer, due to radiation exposure, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).

4.  Resolving reasonable doubt in favor of the Veteran, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to reopen and grant the 
claims for service connection for right breast cancer and 
bilateral hearing loss, any failure on the part of VA to 
notify and/or develop the claims pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009) (VCAA), cannot be 
considered prejudicial to the Veteran.  The Board will 
therefore proceed to a review of the claims on the merits.  


New and Material Evidence

A September 2003 rating decision denied the Veteran's service 
connection claims for hearing loss and radiation exposure.  
The RO denied the Veteran's hearing loss claim, concluding 
there was no evidence of a current disability.  The Veteran's 
claim for service connection for radiation exposure was 
denied because the RO found no evidence that the Veteran was 
diagnosed with cancer.  In reaching these decisions, the RO 
considered the Veteran's VA treatment records and his 
February 1960 separation examination.  Ultimately, this 
decision became final, after the Veteran failed to appeal the 
decision within the prescribed time.  38 U.S.C.A. § 7105 
(West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Right Breast Cancer, Due to Radiation Exposure

As it relates to the Veteran's application to reopen service 
connection for right breast cancer, due to radiation 
exposure, various pieces of evidence have been added to the 
record.  Specifically, numerous VA and private treatment 
records documenting the Veteran's diagnosis with breast 
cancer and the treatment associated with this condition.  
Additionally, the Veteran has submitted a July 2007 statement 
from a VA physician indicating that the Veteran's breast 
cancer is likely due to radiation exposure in service.  

At the time of the September 2003 rating decision, the RO 
concluded that the Veteran had no diagnosis of cancer.  The 
Veteran has now presented evidence related to this previously 
unestablished necessary element of his claim.  Specifically, 
he has presented evidence which provides support for his 
contention that he has cancer, which may be related to his 
military service.  The Board finds the newly submitted 
documents to be new and material evidence, within the meaning 
of 38 C.F.R. § 3.156(a) and the claim for service connection 
is reopened.  

Bilateral Hearing Loss

Since the September 2003 rating action, the Veteran has 
submitted an April 2007 private medical opinion.  This 
opinion indicates that the Veteran currently has bilateral 
hearing loss, which the medical professional attributes to 
the Veteran's military service.  Additionally, the Veteran' 
was provided a January 2009 VA audiological examination that 
also diagnosed the Veteran with bilateral hearing loss.  

At the time of the September 2003 rating decision, the RO 
concluded that bilateral hearing loss had not been shown.  
The Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim.  
Specifically, he has presented evidence which provides 
support for his contention that he has bilateral hearing 
loss.  The Board finds the newly submitted documents to be 
new and material evidence, within the meaning of 38 C.F.R. 
§ 3.156(a) and the claim for service connection is reopened.  

Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as an organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The NPRC informed the Veteran and the VA that the Veteran's 
service treatment records were destroyed in a fire in July 
1973.  Accordingly, the VA undertook necessary steps to 
attempt to verify the Veteran's account of his in service 
injury though other sources.  In a July 2007 correspondence 
the Veteran indicated dates he received treatment in service; 
however, none of the indicated treatments were related to his 
present claims.  Therefore, VA was unable to obtain any 
evidence that would assist the Veteran corroborate aspects of 
his present claims.  Nevertheless, the VA was able to obtain 
the Veteran's February 1960 separation examination and his 
service personnel records.  

Right Breast Cancer, Due to Radiation Exposure

The Veteran maintains that while on active duty he was 
exposed to radiation, which resulted in his diagnosis with 
right breast cancer.  It is this claimed exposure that forms 
that basis of the Veteran's service connection claim.  

The Veteran's DD-214 reflects his Nuclear Weapons Systems 
Mechanic training, at Lowry Air Force Base in Colorado from 
May 1956 to October 1956.  This document further indicates 
the Veteran's military occupational specialty was that of a 
Nuclear Weapons Mechanic.  

An October 2005 private treatment record documents the 
Veteran's treatment for, and diagnosis with, right side 
breast cancer.  At this time the Veteran underwent a right 
side mastectomy and reconstruction related to his right side 
breast cancer diagnosis.  The treatment record further 
indicated that the Veteran should follow-up with his primary 
care physician.  There is no notation in this record 
suggesting the Veteran's right side breast cancer was related 
to his military service or any claimed in service radiation 
exposure.

A June 2007 statement from private physician P. Fernhoff, 
M.D. is of record.  In this statement, Dr. Fernhoff indicates 
that he interviewed the Veteran and conducted genetic 
counseling related to the Veteran's breast cancer diagnosis.  
Dr. Fernhoff recorded the Veteran's family history as it 
related to cancer, more specifically breast and ovarian 
cancer, and noted the Veteran's report of in service exposure 
to radiation.  Based on the Veteran's lack of a familial 
history of breast cancer, Dr. Fernhoff indicated that the 
Veteran's diagnosis with breast cancer was not likely due to 
any underlying hereditary predisposition, and was "as likely 
as not to be sporadic or possibly influenced by environmental 
exposures."  However, Dr. Fernhoff failed to explicitly 
connect the Veteran's diagnosis of breast cancer to any in 
service radiation exposure.  

In an effort to support his claim, the Veteran submitted a 
July 2007 statement from a VA physician.  The VA physician 
indicated that he reviewed all available service treatment 
records, and noted the Veteran's MOS of Nuclear Weapons 
Mechanic.  Then the VA physician cited numerous scholarly 
articles outlining the connection between radiation exposure 
and breast cancer in both men and women, and further 
emphasized that "radiation exposure is a known risk in the 
etiology of breast cancer."  After taking all of this 
information into consideration, the VA physician opined that 
[the Veteran] has a disease, breast cancer, 
without the presence in his history of family 
occurrence, high estrogen levels or other 
predisposing factors except for radiation exposure 
during active duty in the USAF, as a Nuclear 
Weapons Specialist...it is at least as likely as not 
that his breast cancer was caused by or associated 
with his radiation exposure.
(emphasis supplied)

In an effort to corroborate the Veteran's claim of in service 
radiation exposure, the VA made an appropriate request to the 
Department of the Air Force and received a December 2007 
correspondence.  This correspondence indicated that the 
Veteran's official personnel records "contained evidence of 
duties that potentially could have resulted in the veteran's 
(sic) exposure to ionizing radiation from nuclear weapon 
components."  The correspondence further detailed the 
Veteran's estimated level of exposure to be at most 16.76 
rem.  

Presented with this evidence, the VA attempted to further 
assist the Veteran and obtained a February 2009 independent 
medical opinion.  In this opinion, the physician recorded the 
Veteran's medical history, as noted in his claims folder, and 
his confirmed in service exposure to radiation.  Utilizing 
the Interactive Radioepidemiological Program for the National 
Institute for Occupational Safety and Health and the 
Veteran's estimated radiation exposure, as provided in the 
December 2007 correspondence from the Department of the Air 
Force, the physician found that the "program calculated a 
99th percentile value for the probability of causation of the 
Veteran's breast cancer of 6.17%."  Based on this finding 
the physician opined that the Veteran's right breast cancer 
was not likely related to his radiation exposure in service.  

The Veteran's own opinions that his breast cancer is related 
to in service radiation exposure, or his military service 
generally, is not enough to support his claims.  Lay persons, 
such as the Veteran, and his wife, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his opinion alone is insufficient to provide the 
necessary nexus between his breast cancer and in service 
radiation exposure, or his general military service.  

As indicated in 38 C.F.R. § 3.309(d), a "radiation-exposed" 
Veteran may be granted presumptive service connection for 
breast cancer.  Regulations specifically define what 
qualifies a Veteran to be termed "radiation-exposed;" 
however, the Veteran does not meet these criteria.  See 
38 C.F.R. § 3.309(d)(3).  Accordingly, the Board may not 
grant the Veteran's service connection claim for this 
disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309, 
3.311.

The availability of presumptive service connection for a 
disability based on exposure to radiation does not preclude 
the Veteran from establishing service connection with proof 
of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

As the evidence of record supports the Veteran's claim that 
he was exposed to radiation during military service, the 
Board's analysis will center on whether such exposure caused 
or aggravated the Veteran's right breast cancer.  In 
assessing the medical opinions of record, the Board finds 
that that the July 2007 VA opinion has equal, if not greater, 
probative value as the February 2009 independent medical 
opinion.  Both medical opinions accounted for the Veteran's 
exposure to radiation in service and cited peer reviewed 
medical sources to support their conclusions; however, the 
July 2007 VA medical opinion specifically references facts 
specific to the Veteran (e.g., the lack of familial history 
of breast cancer, high estrogen levels or other pre-disposing 
factors) when providing a nexus between the Veteran's 
radiation exposure and his breast cancer diagnosis.  On the 
other hand, the February 2009 independent medical opinion 
does not appear to account for facts specific to the Veteran 
and seems to rely entirely on general mathematical trends as 
a basis for the ultimate conclusion.  The specific nature of 
the July 2007 VA medical opinion tends to lend greater 
probative value to this opinion, and is further bolstered by 
the June 2007 statement of Dr. Fernhoff, as the information 
contained in this statement is consistent with the reasoning 
of the VA physician.  For the forgoing reasons, the Board 
finds that the July 2007 VA opinion is of equal, if not 
greater, probative value than the February 2009 independent 
medical opinion.  Essentially, there is sufficient evidence 
to relate the Veteran's diagnosis of right breast cancer to 
his in service radiation exposure.

With the resolution of any reasonable doubt as may be present 
in the unique circumstances of this case in favor of the 
Veteran, the Board concludes that the criteria to establish 
service connection for right breast cancer, due to radiation 
exposure, are met.  The Board also notes that the grant of 
service connection of service connection for right breast 
cancer, due to radiation exposure, has no bearing on the 
rating assigned by the RO.

Bilateral Hearing Loss

The Veteran contends that his current hearing loss is the 
result of in service noise exposure.  Specifically, the 
Veteran contends the many hours spent on the firing range 
without ear protection caused his current hearing loss.  This 
theory forms the basis of the Veteran's present appeal.

Though the Veteran's entire service treatment record is not 
available, the Veteran's February 1960 separation examination 
is of record.  At this time the Veteran's ears and ear drums 
were found to be normal.  An audiological evaluation 
performed at this time revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
-
10
LEFT
5
0
0
-
20

Based on this audiological examination, the Veteran did not 
demonstrate impaired hearing for VA purposes.  38 C.F.R. 
§ 3.385.

The first evidence of any hearing impairment is noted in an 
April 2007 private audiological examination.  The 
audiological evaluation performed at this time revealed pure 
tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
40
75
LEFT
20
20
65
75
75

Based on this examination, the audiologist diagnosed "severe 
high-frequency hearing loss that drops off at 3K Hz in the 
right ear and at 1500 Hz in the left ear."  Relying on the 
Veteran's account of in-service noise exposure without ear 
protection and the lack of significant noise exposure after 
military service, the examiner opined that the Veteran's 
hearing loss was probably caused by in-service noise 
exposure.

In January 2009, the Veteran was provided a VA audiological 
examination.  At this time, the examiner recorded the 
Veteran's account of the onset of hearing loss and tinnitus 
in service, and his post-service recreational noise exposure 
without ear protection.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
40
80
LEFT
20
20
70
75
80

Based on these findings, the examiner diagnosed the Veteran 
with bilateral hearing loss.  However, the examiner opined 
that the Veteran's hearing loss was not attributable to his 
military service, relying primarily on the finding that the 
Veteran's hearing at separation was within normal limits.  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statements, as to his belief that his hearing 
loss is related to service; however, the Veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts as credible the 
Veteran's testimony that he was exposed to factors, such as 
loud noises, while in-service.  However, the Veteran's 
testimony alone is insufficient to establish service 
connection for bilateral hearing loss.

Once again, the Board finds that the medical opinion against 
the claim is no more persuasive or probative than the opinion 
in favor of the claim.  Moreover, the VA opinion against the 
claim relies solely on the fact that hearing loss was not 
shown at the time of service separation and it has clearly 
been held that even though disabling hearing loss may not be 
demonstrated at the time of separation from service, a 
Veteran may nevertheless establish service connection for a 
current hearing loss disability by submitting evidence that 
the current disability is related to his military service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the 
Board finds that the April 2009 opinion is supported by the 
lack of in-service ear protection and significant post-
service noise exposure, facts which are both largely 
uncontradicted by the record and the VA examiner.  
Consequently, the Board will one again give the Veteran the 
benefit of the doubt, and find that service connection for 
bilateral hearing loss is also warranted.  


ORDER

Service connection for right breast cancer, due to radiation 
exposure, is granted.  

Service connection for bilateral hearing loss is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


